                     Case 20-12456-JTD        Doc 602     Filed 11/23/20    Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                    DISTRICT OF DELAWARE

IN THE MATTER OF:                                                                  CASE NO. 20-12456

RTI HOLDING COMPANY, LLC

    DEBTOR                                                                         CHAPTER 11

                                 NOTICE OF APPEARANCE
                                          AND
                  REQUEST FOR SERVICE OF NOTICES AND OTHER DOCUMENTS


      Notice is hereby given that Tara LeDay, of McCreary, Veselka, Bragg & Allen, P.C., P. O. Box 1269,
Round Rock, Texas 78680, will appear as counsel for Bowie Central Appraisal District, in the above-entitled
case, and requests that service of notices and other documents be made upon this attorney of record.

Dated: November 23, 2020

                                                         Respectfully submitted,

                                                         MCCREARY, VESELKA, BRAGG & ALLEN, P.C.
                                                         Attorneys for Claimant, Bowie Central Appraisal
                                                         District

                                                         /s/Tara LeDay
                                                         Tara LeDay
                                                         State Bar Number 24106701
                                                         P.O. Box 1269
                                                         Round Rock, Texas 78680
                                                         Telephone: (512) 323-3200
                                                         Fax: (512) 323-3205
                                                         Email: tleday@mvbalaw.com


                                        CERTIFICATE OF SERVICE

    I hereby certify that I have placed a copy of the above Notice of Appearance And Request For Service Of
Notices And Other Documents to D. Keith Andress, Baker, Donelson, Bearman, Caldwell & Ber, Shipt Tower,
420 20th Street North Suite 1400, Birmingham, Alabama 35203; Jeffrey W. Dulberg, Pachulski Stang Ziehl &
Jones LLp, 10100 Santa Monica Boulevard 13th Floor, Los Angeles, California 90067-4100; Maxim B. Litvak,
c/o Pachulski Stang Ziehl & Jones LLP, 150 California Street 15th Floor, San Francisco, California 94111;
James E O'Neill, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington,
Delaware 19801; James E. O'Neill, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor
PO Box 8705, Wilmington, Delaware 19899-8705; Richard M. Pachulski, Pachulski Stang Ziehl & Jones LLP,
150 California Street 15th Floor, San Francisco, California 94111; Malhar S. Pagay, 10100 Santa Monica
Boulevard Suite 1100, Los Angeles, California 90067; Linda Richenderfer, Office of the US Trustee, US
Trustee's Office 844 King Street, Suite 2207, Wilmington, Delaware 19801; Transcriber, Reliable Companies,
Attn: Gene Matthews 1007 North Orange Street Suite 110, Wilmington, Delaware 19801; Justin R. Alberto,
                    Case 20-12456-JTD      Doc 602    Filed 11/23/20   Page 2 of 2


Cole Schotz P.C., 500 Delaware Avenue Suite 1410, Wilmington, Delaware 19801; Nancy M Bello, Kramer
Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036; G. David Dean,
Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801; Adam C. Rogoff, Kramer
Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036; Andrew John
Roth-Moore, Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801; Robert T
Schmidt, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036;
Jennifer R Sharret, Kramer Levin Naftalis & Frankel; Jonathan M. Wagner, Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, New York 10036, and to those parties listed on the Court’s
Notice of Electronic Filing on November 23, 2020, by Electronic Notification or First Class U.S. Mail.

                                                 /s/Tara LeDay
                                                 Tara LeDay
